Citation Nr: 9917452	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-32 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to an effective date earlier than February 13, 
1995, for service connection for hypertension and for 
secondary service connection for status post right medullary 
infarct with weakness of the left lower extremity.



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 21, 1990, to 
July 7, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that granted service 
connection for hypertension and secondary service connection 
for status post right medullary infarct with weakness of the 
left lower extremity.  The grant of service connection for 
these conditions was effective from February 13, 1995.



FINDINGS OF FACT

1.  The veteran had active service from November 21, 1990, to 
July 7, 1991.

2.  The veteran's original claim for VA compensation based on 
service connection for hypertension was received in October 
1991.

3.  A March 1992 RO letter was sent to the veteran at the 
address he provided in his October 1991 claim, notifying him 
that his claim for VA compensation was denied because he 
failed to report for VA medical examination in November 1991 
and that no further action would be taken on his claim unless 
he notified the RO of his willingness to report for such 
examination.

4.  The evidence of record at the time of the March 1992 RO 
letter included service medical records showing the presence 
of hypertension that required treatment with medication.

5.  On February 13, 1995, the veteran submitted a reopened 
claim for VA compensation based on service connection for 
hypertension.

6.  VA and service department reports of the veteran's 
treatment in the early 1990's, received in conjunction with 
the February 1995 claim, show that he had a CVA 
(cerebrovascular accident) with right medullary infarct and 
left lower extremity weakness on December 1, 1994, that was 
causally related to his service-connected hypertension.


CONCLUSION OF LAW

The criteria for the grant of service connection for 
hypertension from the earlier date of July 8, 1991, and for 
the grant of secondary service connection for status post 
right medullary infarct with weakness of the left lower 
extremity from the earlier date of December 1, 1994, are met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.155, 3.160, 3.400 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an effective date earlier than 
February 13, 1995, for service connection for hypertension 
and for secondary service connection for status post right 
medullary infarct with weakness of the left lower extremity 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The salient procedural history of the veteran's claims for 
service connection for hypertension and secondary service 
connection for status post right medullary infarct with 
weakness of the left lower extremity may be briefly 
summarized.  In October 1991, he submitted his original claim 
for VA compensation based on service connection for 
hypertension showing, as a mailing address, a P.O. Box in 
Brooklyn, New York.  In March 1992, the RO sent the veteran a 
letter at this address notifying him that his claim for VA 
compensation was denied because he had failed to report for a 
VA medical examination in November 1991.  The evidence of 
record at the time of the March 1992 RO letter included 
service medical records showing the veteran was treated for 
hypertension with medication while in service.  

On February 13, 1995, the veteran submitted a reopened claim 
for VA compensation based on service connection for 
hypertension.  Submitted in conjunction with this claim were 
VA and service department reports of his treatment in the 
1990's showing that he sustained a CVA with right medullary 
infarct and left side weakness on December 1, 1994, due to 
hypertension.  These records included a report of the 
veteran's VA treatment on December 1, 1994, for this 
condition.  These records do not show treatment for CVA prior 
to December 1, 1994.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service, otherwise the effective 
date will be the date of VA receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(i).


When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (1998).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).

In this case, the veteran's original claim for VA 
compensation requesting service connection for hypertension 
was received in October 1991 within one year of his 
separation from active duty on July 7, 1991.  The RO 
requested a VA medical examination to determine the nature 
and extent of the veteran's hypertension.  The evidence 
indicates he failed to report for a VA medical examination 
scheduled in November 1991 and that the RO denied the claim 
in March 1992 for failure to report for the VA medical 
examination.  The medical evidence of record in March 1992, 
however, included service medical records showing that the 
veteran had been treated for hypertension with medication 
while in service.  These reports indicate the presence of 
hypertension that had its onset in service, and support the 
grant of service connection for hypertension based on the 
evidence of record in March 1992, effective from July 8, 
1991, under the above noted legal and regulatory criteria.

VA medical records, including a report of the veteran's 
treatment on December 1, 1994, show that the veteran had a 
CVA with right medullary infarct and left side weakness that 
was proximately due to or the result of his service-connected 
hypertension.  There is no medical evidence showing the 
presence of CVA prior to December 1, 1994.  The report of the 
veteran's treatment on December 1, 1994, for CVA is 
considered evidence constructively of record at that time as 
it was in possession of a VA medical facility.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  This record in 
conjunction with the other evidence of record received with 
the February 1995 claim that causally links the veteran's CVA 
to the service-connected hypertension is considered an 
informal claim for secondary service connection for the 
status post right medullary infarct with weakness of the left 
lower extremity on December 1, 1994, and the evidence 
supports granting service connection for this disability, 
effective from December 1, 1994.  38 C.F.R. § 3.155(a); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  The evidence does not 
show the presence of CVA prior to December 1, 1994, and does 
not support granting secondary service connection for status 
post right medullary infarct with weakness of the left lower 
extremity prior to this date.

The Board recognizes the veteran's testimony at hearings, and 
the testimony of his wife before the undersigned sitting at 
the RO in March 1999, to the effect that he did not receive 
the notice to report for a VA medical examination in November 
1991, but this is irrelevant in light of the evidence that 
clearly shows the RO sent him a letter in March 1992 
notifying him of his failure to report for such examination.  
The evidence does not show that the March 1992 RO letter was 
returned by the Postal Service and the evidence shows that it 
was sent to his address of record.  It is well settled that 
"clear evidence to the contrary" is required to rebut the 
presumption of regularity, i.e., the presumption that notice 
was sent in the regular course of government action.  YT v. 
Brown, 9 Vet. App. 195 (1996).  VA need mail notice only to 
the latest address of record in order for this presumption to 
attach.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Nor is 
the veteran's assertion of non-receipt of notice to report 
for a VA medical examination now relevant in light of the 
Board's favorable decision with regard to his claim for an 
earlier effective date of November 8, 1971, for the grant of 
service connection for hypertension.

After consideration of all the evidence, the Board finds that 
it supports granting an earlier effective date of November 8, 
1991, for the grant of service connection for hypertension; 
and an earlier effective date of December 1, 1994, for the 
grant of service connection for status post right medullary 
infarct with weakness of the left lower extremity.

ORDER

An earlier effective date of November 8, 1991, for service 
connection for hypertension, and an earlier effective date of 
December 1, 1994, for secondary service connection for status 
post right medullary infarct with weakness of the left lower 
extremity are granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

